Exhibit 10.1

GEOMET, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement, entered into on January 26, 2011, is
entered into by and between GeoMet, Inc., a Delaware corporation, and Tony
Oviedo.

RECITALS

WHEREAS, the Board recognizes that the possibility or occurrence of a Corporate
Change in the future can result in significant distractions to officers of the
Company and its Affiliates because of the uncertainties inherent in such a
situation; and

WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of Executive in the
event of a Corporate Change and to ensure Executive’s continued dedication and
efforts in such event without undue concern for his personal financial and job
security; and

WHEREAS, to induce Executive to remain in the service of the Company in the
event of a Corporate Change, the Company desires to enter into this Agreement to
provide Executive with certain payments and benefits in the event of the
termination of Executive’s employment in connection with or following a
Corporate Change.

THEREFORE, for and in consideration of the mutual covenants and promises set out
below, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Company and Executive agree as
follows:

1. Definitions. For purposes of this Agreement, the following terms have the
corresponding meanings:

(a) “Accrued Obligations” means (i) any unpaid portion of Executive’s Base
Salary through the date of Executive’s termination of employment; (ii) any
accrued but unused vacation through the date of Executive’s termination of
employment pursuant to any written policy or practice of the Company; (iii) any
unreimbursed business expenses incurred by Executive through the date of
Executive’s termination of employment that are customarily reimbursable by the
Company or an Affiliate and for which Executive timely submits to the Company
substantiating documents; and (iv) any earned, vested benefits (other than any
entitlement to severance or separation pay, if any) that Executive may have
under the applicable provisions of any benefit plan of the Company or an
Affiliate in which Executive is participating on the date of Executive’s
termination of employment.

(b) “Affiliate” means the Company and any entity that, directly or indirectly
through one or more intermediaries, is controlled by or is under common control
with the Company.

(c) “Agreement” means this Change of Control Severance Agreement.

 

1



--------------------------------------------------------------------------------

(d) “Base Salary” means the annualized base rate of compensation payable by the
Company or an Affiliate to Executive in cash, before any reduction that would
constitute Good Reason that was not consented to by Executive, including any
amount that Executive could have received in cash had he not elected to
contribute such amount to an employee benefit plan maintained by the Company or
an Affiliate, but excluding overtime pay, call pay, shift and area
differentials, commissions, bonuses, added premiums, and all other forms of
incentive or supplemental pay, employee benefits and perquisites paid or
provided by the Company or an Affiliate.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” means a finding by the Company of acts or omissions constituting, in
the Company’s reasonable judgment, (i) a breach of duty by Executive in the
course of his employment involving fraud, acts of dishonesty (other than
inadvertent acts or omissions), disloyalty to the Company, or moral turpitude
constituting criminal felony; (ii) conduct by Executive that is materially
detrimental to the Company, monetarily or otherwise, or reflects unfavorably on
the Company or Executive to such an extent that the Company’s best interests
reasonably require the termination of Executive’s employment; (iii) acts or
omissions of Executive materially in violation of his obligations under any
written employment or other agreement between Executive and the Company or at
law; (iv) Executive’s failure to comply with or enforce Company policies
concerning equal employment opportunity, including engaging in sexually or
otherwise harassing conduct; (v) Executive’s repeated and documented
insubordination, which is not cured by Executive within 10 days after receipt of
a written warning specifying such insubordination; (vi) Executive’s failure to
comply with or enforce, in any material respect, all other personnel policies of
the Company; (vii) Executive’s failure to devote his full (or other required)
working time and best efforts to the performance of his responsibilities to the
Company; or (viii) Executive’s conviction of, or entry of a plea agreement or
consent decree or similar arrangement with respect to a felony or any violation
of federal or state securities laws.

(g) “Corporate Change” shall have the same meaning given to that term in the
2006 LTIP. Any modification to the definition of “Corporate Change” in the 2006
LTIP (including by virtue of the amendment of the 2006 LTIP or adoption of a
successor plan setting out a modified definition of “Corporate Change”) adopted
after the Effective Date shall apply for purposes of this Agreement, except that
any modification to such definition adopted on or after, or within 180 days
before, a Corporate Change shall not apply in determining the definition of such
term under this Agreement unless such modification is favorable to Executive;
and provided further that any change to the definition of “Corporate Change” in
the 2006 LTIP adopted to comply with the requirements of the Code shall be
deemed to be favorable to Executive.

(h) “Change of Control Date” means the effective date of the first Corporate
Change to occur during the Term.

(i) “Change of Control Protection Period” means the period commencing on the
Change of Control Date and ending 18 months after such date.

 

2



--------------------------------------------------------------------------------

(j) “Code” means the Internal Revenue Code of 1986, as amended.

(k) “Company” means GeoMet, Inc., a Delaware corporation, and its successors and
assigns.

(l) “Competing Business” means a person or entity engaged in (i) leasing,
acquiring, exploring, producing, gathering or marketing coal bed methane and
related products; or (ii) such other business activities as the Company or an
Affiliate may engage in, prepare to engage in, or investigate becoming engaged
in during the 12-month period before the date of Executive’s termination of
employment and about which Executive had Confidential Information.

(m) “Confidential Information” means any confidential or proprietary information
or trade secrets of or relating to the Company and its Affiliates (or its or
their vendors, suppliers, customers, or others which whom it or they have a
business relationship (“Business Partners”)), including without limitation all
documents or information, in whatever form or medium, concerning or evidencing
the Company’s operations; processes; products; services; business practices;
finances; principals; current, former, or potential Business Partners (or
information provided by such persons or entities under a duty of
confidentiality); marketing methods and plans; costs; prices; contractual
relationships; regulatory status; personnel (including without limitation
compensation package, other terms of employment, or performance, other than as
concerns solely Executive); geological and geophysical maps, data,
interpretations, and analyses; project and prospect locations and leads; well
logs, interpretations, and analyses; and production information; but excluding
any such information that (i) is or becomes generally available to the public
other than as a result of any breach of this Agreement, other written agreement
or policy of the Company, or legal obligation, or other unauthorized disclosure,
by Executive or (ii) becomes available to Executive after the termination of his
employment on a nonconfidential basis from a source other than the Company or
its Affiliates who is not bound by a duty of confidentiality, or other
contractual, legal, or fiduciary obligation, to the Company, its Affiliates, or
its or their Business Partners.

(n) “Effective Date” means January 1, 2011.

(o) “Executive” means Tony Oviedo.

(p) “Executive Charges” means any amounts Executive owes to the Company or an
Affiliate for advances, overpayments, and any other charges due from Executive
to the Company or an Affiliate, including without limitation charges for
personal telephone calls or travel expenses, travel advances, personal courier
and postal charges, personal copying charges, personal charges on any company
credit card issued to Executive, excess paid leave time taken, and other charges
that may arise out of the application of the Company’s or an Affiliate’s
policies.

(q) “Good Reason” means the existence of one or more of the following conditions
arising during the Potential Change of Control Protection Period or on or after
the

 

3



--------------------------------------------------------------------------------

Change of Control Date, as applicable, without the consent of Executive, as
determined in a manner consistent with Treasury Regulation § 1.409A-1(n)(2)(ii):
(i) a material reduction in Executive’s Base Salary; (ii) a permanent relocation
of Executive’s principal place of employment to a location that is more than 50
miles from the location where he performed services for the Company or an
Affiliate immediately prior to the relocation; (iii) a material reduction in
Executive’s authority, duties, or responsibilities; or (iv) a material reduction
in the authority, duties, or responsibilities of the person to whom Executive
reports; provided that to exercise his right to terminate employment for Good
Reason, Executive must provide written notice to the Company of his belief that
Good Reason exists within 90 days of the initial occurrence of the condition(s)
giving rise to the Good Reason and specify in that notice the condition(s)
believed to constitute Good Reason, and the Company or an Affiliate shall have
the right to remedy the Good Reason condition(s) within 30 days after receiving
such written notice, and provided further that in the event that the Good Reason
condition is not remedied by the Company or an Affiliate during such 30-day
remedy period, Executive must provide written notice of termination to the Board
invoking Executive’s right to terminate his employment for Good Reason no later
than 10 days after the end of such 30-day remedy period; otherwise, Executive is
deemed to have accepted the condition(s), or the Company’s or an Affiliate’s
correction of such condition(s), that may have given rise to the existence of
Good Reason. A paid suspension of Executive pending an investigation authorized
by the Company or a governmental authority, or a determination by the Company
whether Executive has engaged in acts or omissions constituting Cause, shall not
constitute Good Reason. A transfer of employment among the Company and any of
its Affiliates shall not constitute Good Reason. A termination of employment by
Executive for Good Reason shall be considered to be an involuntary termination
of employment for purposes of this Agreement.

(r) “Inability to Perform” means and shall be deemed to have occurred if
Executive has been determined under the Company’s or any Affiliate’s or
co-employer’s long-term disability plan to be eligible for long-term disability
benefits. In the absence of Executive’s participation in, application for
benefits under, or existence of such a plan, “Inability to Perform” means a
finding by the Company in its sole judgment that Executive is, despite any
reasonable accommodation required by law, unable to perform the essential
functions of his position because of an illness or injury for (a) 60% or more of
the normal working days during three consecutive calendar months or (b) 40% or
more of the normal working days during six consecutive calendar months.

(s) “Mineral Interest” means any royalty, overriding royalty, working,
leasehold, or other property interest in coalbed methane, oil, or gas assets.

(t) “Potential Change of Control Event” means the occurrence of any of the
following events occurring during the Term: (i) any person or group shall have
announced publicly an intention to effect a Corporate Change, or commenced any
action (such as the commencement of a tender offer for the Company’s common
stock or the solicitation of proxies for the election of any of the Company’s
directors) that, if successful, could reasonably be expected to result in the
occurrence of a Corporate Change; (ii) the Company or an Affiliate enters into
an agreement the consummation of which would constitute a Corporate Change; or
(iii) any other event occurs which the Board declares in writing to be a
Potential Change of Control Event.

 

4



--------------------------------------------------------------------------------

(u) “Potential Change of Control Protection Period” means the period commencing
on the date of a Potential Change of Control Event and (i) with respect to
clause (i) of the definition of Potential Change of Control Event, ending on the
date any such person or group shall have announced publicly the abandonment of
any action that, if successful, could reasonably be expected to result in the
occurrence of a Corporate Change or the termination or failure of such action;
(ii) with respect to clause (ii) of the definition of Potential Change of
Control Event, ending on the termination of any such agreement before the
consummation of the transaction(s) contemplated by such agreement; or (iii) with
respect to clause (iii) of the definition of Potential Change of Control Event,
ending on the date so declared by the Board in writing; provided that the
Potential Change of Control Protection Period shall end on the day immediately
preceding the Change of Control Date.

(v) “Qualifying Termination” means the involuntary termination of Executive’s
employment with the Company or an Affiliate either (i) by the Company or an
Affiliate without Cause (but not by reason of Executive’s Inability to Perform)
or (ii) by Executive with Good Reason. For purposes of clarification only, a
“Qualifying Termination” shall not include a transfer of employment between the
Company and its Affiliates; a termination of Executive’s employment by the
Company or an Affiliate with Cause or by reason of Executive’s Inability to
Perform; a termination of Executive’s employment by Executive without Good
Reason; a termination of Executive’s employment by reason of Executive’s death;
or a paid suspension of Executive pending an investigation authorized by the
Company or a governmental authority, or a determination by the Company whether
Executive has engaged in acts or omissions constituting Cause.

(w) “Release” means a release and waiver of liability by Executive in favor of
the Company and its Affiliates in the Company’s customary form, which may be
amended to reflect changes in applicable law, provided that such release and
waiver shall include an agreement by Executive not to disparage the Company or
its Affiliates but shall not include a release and waiver of claims for
indemnification or for coverage under officer and director liability policies.

(x) “Restricted Activities” means Executive:

(i) Directly or indirectly, owning, participating in the operation or management
of, assisting, investing in, or advising a Competing Business, as an employee,
officer, director, agent, partner, stockholder, owner, member, representative,
investor, advisor, consultant, or in any other individual or representative
capacity, whether or not for compensation, provided that (A) this clause
(i) does not prohibit Executive’s ownership of stock or other securities listed
on a national securities exchange or actively traded in the over-the-counter
market if he and the members of his immediate family do not, directly or
indirectly, hold more than a total of 5% of all such shares of stock or other
securities issued and outstanding and (B) during the Restriction Period, the
prohibitions in this clause (i) extend only to Executive’s activities in or
directed to the Specified Geographical Area that are likely to result in the use
or disclosure of Confidential Information;

 

5



--------------------------------------------------------------------------------

(ii) Except in the proper performance of his duties for the Company or an
Affiliate, directly or indirectly soliciting, inducing, persuading, or enticing,
or endeavoring to solicit, induce, persuade, or entice, any person who is then
employed by or otherwise engaged to perform services for the Company or an
Affiliate (including without limitation a Business Partner) to leave that
employment or cease performing those services, whether on his own behalf or on
behalf of any other person or entity; and

(iii) Except in the proper performance of his duties for the Company or an
Affiliate, directly or indirectly soliciting, inducing, persuading, or enticing,
or endeavoring to solicit, induce, persuade, or entice, any person or entity who
is then Business Partner to cease being a Business Partner or to divert all or
any part of such Business Partner’s business from the Company or an Affiliate,
whether on his own behalf or on behalf of any other person or entity.

(y) “Restriction Period” means 18 months after the date of termination of
Executive’s employment with the Company or an Affiliate for any reason.

(z) “Section 409A” means Section 409A of the Code and the Treasury Regulations
and other guidance thereunder.

(aa) “Severance Benefits” has the meaning set out in Section 2 of this
Agreement.

(bb) “Specified Geographical Area” means (i) the geographical locations where
the Company holds Mineral Interests as of the date of termination of Executive’s
employment and the surface area within 25 miles of such Mineral Interests; and
(ii) the geographical locations where the Company attempted to acquire, or was
investigating the acquisition of, Mineral Interests within 12 months before the
date of Executive’s termination of employment and about which Executive had
access to or created Confidential Information.

(cc) “2006 LTIP” means the GeoMet, Inc. 2006 Long-Term Incentive Plan as it may
be amended and any successor plan.

2. Severance Benefits. Subject to Executive’s continued compliance with Sections
7 and 8, if Executive’s employment by the Company or an Affiliate terminates in
a Qualifying Termination at any time during a Potential Change of Control
Protection Period or the Change of Control Protection Period then the Company
shall pay or provide (or cause to be paid or provided) to Executive the
following Severance Benefits:

(a) An amount equal to 1.5 times Executive’s Base Salary; and

(b) Should Executive timely elect to continue coverage under a group heath plan
sponsored by the Company or an Affiliate, reimburse Executive for the cost of
continued coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, or similar state law for Executive and Executive’s eligible
dependents until the earlier of (i) the date

 

6



--------------------------------------------------------------------------------

Executive becomes covered under another group health plan or otherwise ceases to
be eligible for such continued coverage and (ii) 18 months of continued
coverage, provided that Executive timely makes the premium payments;

Notwithstanding the foregoing, Executive shall not be eligible to receive the
Severance Benefits unless Executive has signed and returned to the Company the
Release no later than 50 days after the date of termination of employment and,
if applicable, Executive has not timely revoked such Release.

3. Time and Manner of Payment of Severance Benefits. The amount in clause (a) of
Section 2 shall be paid to Executive in a lump sum no later than 8 days after
Executive has signed and returned to the Company, and not timely revoked where
applicable, the Release. The cost of continued coverage described in clause
(b) of Section 2, if any, shall be reimbursed to Executive within 15 days after
timely payment by Executive of the premium.

4. Section 409A. This Agreement is intended to be exempt from Section 409A and
any ambiguous provisions will be construed in a manner that is consistent with
that intent. Notwithstanding the foregoing, if (a) Executive is a “specified
employee” as defined in Section 409A and (b) any payment due under this
Agreement is deferred compensation subject to Section 409A and such payment is
required to be delayed under Section 409A because Executive is a specified
employee, such payment shall be payable on the earlier of (x) the first day that
is six months after Executive’s Qualifying Termination and (y) the date that is
30 days after Executive’s death. The Company makes no guarantee as to the tax
treatment of any payments or benefits to be provided pursuant to the Agreement.

5. Parachute Payments. Notwithstanding any contrary provision in this Agreement,
if Executive is a “disqualified individual” (as defined in Section 280G of the
Code), and any payments or benefits which Executive has the right to receive
under this Agreement or otherwise from the Company in connection with a change
in the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company (within the meaning of
Section 280G of the Code), would constitute a “parachute payment” (as defined in
Section 280G of the Code), such payments and benefits shall be either
(a) reduced (but not below zero) so that the aggregate present value of such
payments and benefits received by Executive from the Company shall be the “Safe
Harbor Amount,” which is $1.00 less than three times Executive’s “base amount”
(as defined in Section 280G of the Code), and so that no portion of such
payments received by Executive shall be subject to the excise tax imposed by
Section 4999 of the Code, or (b) paid in full, whichever produces the better net
after-tax result for Executive (taking into account any applicable excise tax
under Section 4999 of the Code and any applicable income tax). The determination
as to whether any such reduction in the amount of the payments and benefits is
necessary shall be made by the Company in good faith and such determination
shall be conclusive and binding on Executive. If a reduction is made pursuant to
clause (a) above and through error or otherwise that payment, when aggregated
with other payments from the Company (or its Affiliates) used in determining if
a parachute payment exists, exceeds the Safe Harbor Amount, Executive shall
immediately repay such excess to the Company upon notification that an
overpayment has been made. If a reduction is made in accordance with clause
(a) above, such reduction shall be made in the following order:

(i) First, by reducing the cash amounts of parachute payments that would not
constitute deferred compensation (within the meaning of Section 409A) subject to
Section 409A, to the extent necessary to decrease the payments that would
otherwise constitute parachute payments to the Safe Harbor Amount.

 

7



--------------------------------------------------------------------------------

(ii) Next, if after the reduction to zero of the amounts described in
subparagraph (i) above, the remaining scheduled parachute payments are greater
than the Safe Harbor Amount, then by reducing the cash amounts of payments that
constitute deferred compensation (within the meaning of Section 409A) subject to
Section 409A, with the reductions to be applied first to the payments scheduled
for the latest distribution date, and then applied to distributions scheduled
for progressively earlier distribution dates, to the extent necessary to
decrease the payments that would otherwise constitute parachute payments to the
Safe Harbor Amount.

(iii) Next, if after the reduction to zero of the amounts described in
subparagraphs (i) and (ii) above, the remaining scheduled parachute payments are
greater than the Safe Harbor Amount, then, by reducing any of the remaining
scheduled payments, in an order to be determined by the Company, to the extent
necessary to decrease the Payments that would otherwise constitute parachute
payments to the Safe Harbor Amount.

6. Exclusive Payments. The Severance Benefits, along with the associated terms
for payment, constitute all of the Company’s obligations to Executive with
respect to payments or benefits on account of Executive’s termination of
employment upon or after a Potential Change of Control Event or Corporate
Change; provided that nothing in this Agreement is intended to supersede or
limit the Company’s or an Affiliate’s obligations to pay or provide the Accrued
Obligations, Executive’s rights under the 2006 LTIP, or Executive’s rights or
the Company’s or an Affiliate’s obligations under any written agreement signed
by Executive and an authorized officer of the Company or an Affiliate entered
into on or after the Effective Date that provides for payments or benefits on
account of termination of employment and makes specific reference to this
Agreement.

7. Confidential Information.

(a) Executive acknowledges and agrees that (i) the Company is engaged in a
highly competitive business; (ii) the Company has expended considerable time and
resources to develop goodwill with its Business Partners and others, and to
create, protect, and exploit its Confidential Information; (iii) the Company
must continue to prevent the dilution of its goodwill and unauthorized use or
disclosure of its Confidential Information to avoid irreparable harm to its
legitimate business interests; (iv) his participation in or direction of the
Company’s day-to-day operations and strategic planning are an integral part of
the Company’s continued success and goodwill; (v) given Executive’s position and
responsibilities, he necessarily will be creating Confidential Information that
belongs to the Company and enhances the Company’s goodwill, and in carrying out
his responsibilities Executive in turn will be relying on the Company’s goodwill
and the disclosure by the Company to him of Confidential Information; and
(vi) he will have access to Confidential Information that could be used by any
competitor of the Company in a manner that would irreparably harm the Company’s
competitive position in the marketplace and dilute its goodwill.

 

8



--------------------------------------------------------------------------------

(b) The Company acknowledges and agrees that Executive must have and continue to
have while employed the benefits and use of its goodwill and Confidential
Information in order to properly carry out his duties and responsibilities. The
Company accordingly promises upon the Effective Date to provide Executive
immediate and continuing access to Confidential Information and to authorize him
to engage in activities that will create new and additional Confidential
Information.

(c) The Company and Executive thus acknowledge and agree that while Executive
remains employed by the Company, and upon the Effective Date, he (i) will
receive Confidential Information that is unique, proprietary, and valuable to
the Company; (ii) will create Confidential Information that is unique,
proprietary, and valuable to the Company; and (iii) will benefit, including
without limitation by way of increased earnings and earning capacity, from the
goodwill the Company has generated and from the Confidential Information.

(d) Accordingly, Executive acknowledges and agrees that at all times while
employed by the Company and thereafter:

(i) all Confidential Information shall remain and be the sole and exclusive
property of the Company;

(ii) he will protect and safeguard all Confidential Information;

(iii) he will hold all Confidential Information in strictest confidence and not,
directly or indirectly, disclose or divulge any Confidential Information to any
person other than an officer, director, or employee of, or legal counsel for,
the Company, to the extent necessary for the proper performance of his duties
and responsibilities unless authorized to do so by the Board (or Company officer
to whom Executive reports if other than the Board) or compelled to do so by law
or valid legal process;

(iv) if he believes he is compelled by law or valid legal process to disclose or
divulge any Confidential Information, he will notify the Company in writing
sufficiently in advance of any such disclosure to allow the Company the
opportunity to defend, limit, or otherwise protect its interests against such
disclosure;

(v) at the end of his employment with the Company for any reason or at the
request of the Company at any time, he will immediately return to the Company
all Confidential Information and all copies thereof, in whatever tangible form
or medium, including electronic;

(vi) absent the promises and representations of Executive in this Section, the
Company would require him immediately to return any tangible Confidential
Information in his possession, would not provide Executive with new and
additional Confidential Information, would not authorize Executive to engage in
activities that will create new and additional Confidential Information, and
would not enter or have entered into this Agreement; and

 

9



--------------------------------------------------------------------------------

(vii) Executive’s obligations under this Section are in addition to any
applicable contractual, statutory, or common-law obligations and survive the
termination of this Agreement.

8. Restricted Activities.

(a) In consideration of the Company’s promises set out in Section 7 and the
other promises and undertakings of the Company in this Agreement and the 2006
LTIP, Executive agrees that at all times while employed by the Company and
during the Restriction Period, he shall not engage in any of the Restricted
Activities. Executive acknowledges and agrees that the restrictions in this
Section are ancillary to an otherwise enforceable agreement, including without
limitation the mutual promises and undertakings set out in Section 7, this
Agreement, and under the 2006 LTIP; that the Company’s promises and undertakings
set out, and the matters recited, in Section 7 and Executive’s position and
responsibilities with the Company give rise to the Company’s interest in
restricting Executive’s post-employment activities; that such restrictions are
designed to enforce Executive’s promises and undertakings set out in Sections 7
and 8 and his common-law obligations and duties owed to the Company; that the
restrictions are reasonable and necessary, are valid and enforceable under
applicable law, and do not impose a greater restraint than necessary to protect
the Company’s goodwill, Confidential Information, and other legitimate business
interests; that he will immediately notify the Company in writing should he
believe or be advised that the restrictions are not, or likely are not, valid or
enforceable under the law of any state that he contends or is advised is
applicable; that he will not challenge the enforceability of such restrictions;
that absent the promises and representations made by Executive in Sections 7 and
8, the Company would require him immediately to return any tangible Confidential
Information in his possession, would not provide him with new and additional
Confidential Information, would not authorize him to engage in activities that
will create new and additional Confidential Information, and would not enter or
have entered into this Agreement; and his obligations under this Section are in
addition to any applicable statutory or common-law obligations and survive the
termination of this Agreement.

(b) As used in Sections 7 and 8, the term “Company” shall include the Company
and any of its Affiliates.

9. Remedies; Reformation.

(a) Executive acknowledges and agrees that the Company or an Affiliate, as
applicable, would not have an adequate remedy at law and would be irreparably
harmed in the event that any of the provisions of Sections 7 or 8 were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, Executive agrees that the Company or an Affiliate, as applicable,
shall be entitled to equitable relief, including preliminary and permanent
injunctions and specific performance, in the event Executive breaches or
threatens to breach any of the provisions of such Sections, without the
necessity of posting any bond or proving special damages or irreparable injury.
Such remedies shall not be deemed to be the exclusive remedies for a breach or
threatened breach of such Sections by Executive, but shall be in addition to all
other remedies available to the Company or an Affiliate, as applicable, at law
or equity.

 

10



--------------------------------------------------------------------------------

(b) If any of the provisions of Sections 7 or 8 are ever deemed by a court to be
unenforceable as written under applicable law, such provisions shall be, and
are, automatically reformed to the maximum limitations permitted by applicable
law.

(c) Executive agrees that the existence of a claim or cause of action against
the Company or an Affiliate, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company or an
Affiliate, as applicable, of Executive’s obligations under Sections 7 or 8.

10. No Mitigation. Executive shall not be required to mitigate the amount of the
Severance Benefits by seeking other employment or otherwise, nor shall the
Severance Benefits be reduced by any compensation earned by Executive as the
result of employment by another employer after Executive’s termination of
employment by the Company or an Affiliate, or otherwise.

11. Offset. The Company may set off against, and Executive authorizes the
Company to reduce, the Severance Benefits by any amounts which may be due and
owing to the Company or an Affiliate by Executive for Executive Charges or for
pay in lieu of advance notice of termination of employment required by any
applicable law or policy of the Company or an Affiliate, provided that any such
set off and reduction shall be made in a manner that complies with Section 409A
to the extent applicable.

12. Payments Following Death. In the event of Executive’s death after he becomes
entitled to the Severance Benefits, any remaining unpaid amounts shall be paid,
at the time and in the manner such payments otherwise would have been paid to
Executive, to such person as Executive shall designate in a written notice to
the Company (or, if no such person is designated, to his estate).

13. Withholding and Deductions. With respect to any payment to be made to
Executive under this Agreement, the Company or an Affiliate shall deduct, where
applicable, any amounts authorized by Executive and permissible under applicable
law, and shall withhold and report all amounts required to be withheld and
reported by applicable law.

14. Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be deemed to have been sufficiently given or made and received
upon receipt, when personally delivered, or three days after being deposited in
the United States mail if sent by registered or certified mail, postage prepaid,
with return receipt requested, addressed:

 

To the Company:

GeoMet, Inc.

909 Fannin, Suite 1850

Houston, Texas 77010

Attention: President & Chief Executive Officer

 

11



--------------------------------------------------------------------------------

To Executive, to the address reflected on the Company’s records

or at any other address as either party shall have specified by notice in
writing to the other party.

15. Binding Agreement; Successors and Assigns.

(a) This Agreement shall be binding upon and inure to the benefit of the parties
and their respective heirs, legal representatives, successors, and permitted
assigns.

(b) The Company may, but Executive may not, assign or otherwise transfer this
Agreement or any of the rights or obligations under this Agreement. Executive
shall not have any right to pledge, hypothecate, anticipate, or in any way
create a lien upon the Severance Benefits, and the Severance Benefits shall not
be assignable in anticipation of payment either by voluntary or involuntary
acts, or by operation of law, except by will or pursuant to the laws of descent
and distribution.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company, and whether or not such transaction
constitutes a Corporate Change, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

(d) Nothing in this Agreement, express or implied, is intended to or shall
confer upon any person other than the parties, and their respective heirs, legal
representatives, successors, and permitted assigns, any rights, benefits, or
remedies of any nature whatsoever under or by reason of this Agreement.

16. Governing Law; Construction; Venue; Jury-Trial Waiver. The parties (i) agree
that this Agreement is governed by and shall be construed and enforced in
accordance with Texas law (without giving effect to any choice-of-law rules that
may require the application of the laws of another jurisdiction), except where
federal law may preempt the application of state law; (ii) agree that this
Agreement is to be construed as a whole, according to its fair meaning, and not
strictly for or against any of the parties; (iii) submit and consent to the
exclusive jurisdiction, including removal jurisdiction, of the state and federal
courts located in Harris County, Texas (or the county where the Company’s
principal executive offices are located if different) for any action or
proceeding relating to this Agreement; (iv) waive any objection to such venue;
(v) agree that any judgment in any such action or proceeding may be enforced in
other jurisdictions; and (vi) irrevocably waive the right to trial by jury and
agree not to ask for a jury in any such proceeding.

17. Entire Agreement. This Agreement sets out the entire agreement of the
parties concerning the subject matter expressly addressed and supersedes all
prior agreements and understandings, whether oral or written, between the
parties.

18. Modification; Waiver. No provision of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing and signed by Executive and by a duly authorized officer of the Company,
and such waiver is set out in

 

12



--------------------------------------------------------------------------------

writing and signed by the party to be charged; and no waiver by a party or
failure to enforce or insist on his or its rights under this Agreement shall
constitute a waiver or abandonment of any such rights or defense to enforcement
of such rights, and a waiver on one occasion shall not be deemed to be a waiver
of the same or any other type of breach on a future occasion.

19. Term.

(a) Unless earlier terminated as set out in clause (b) below, the initial term
of this Agreement shall commence on the Effective Date and end on December 31,
2012 (the “Initial Term”); provided, however, that on December 31, 2011 and
December 31, 2012, respectively, (each such date the “Extension Date”), the term
of this Agreement shall be automatically extended for an additional year (each
such extension the “Renewal Term”) unless the Company provides a written notice
of non-renewal to Executive at least 90 days before the Extension Date;
provided, further, that no Renewal Term shall extend beyond December 31, 2014;
and provided, further, that so long as Executive is employed by the Company or
an Affiliate on the date a Potential Change of Control Event occurs or on the
Change of Control Date, as applicable, and this Agreement otherwise would expire
before the last day of the Potential Change of Control Protection Period or
Change of Control Protection Period, the term of this Agreement shall be
automatically extended to the earlier to occur of (x) Executive’s termination of
employment with the Company during the Potential Change of Control Protection
Period or Change of Control Protection Period other than for a Qualifying Reason
and (y) the day after the last day of the Potential Change of Control Protection
Period or Change of Control Protection Period, as applicable, (such extended
period the “Extension Period”). The Initial Term, together with any Renewal Term
and Extension Period, if any, shall be the “Term.”

(b) The Term shall automatically terminate before expiration upon the earliest
to occur during the Term of (a) Executive’s termination of employment with the
Company for any reason before a Potential Change of Control Event or the Change
of Control Date, as applicable, and (b) Executive’s termination of employment
with the Company during a Potential Change of Control Protection Period or the
Change of Control Protection Period other than for a Qualifying Reason.

20. Survival. The termination of this Agreement shall not impair the rights or
obligations of any party that have accrued prior to such termination or which by
their nature or terms survive termination of Agreement, including without
limitation the Company’s obligation to pay or provide the Severance Benefits and
Executive’s obligations under Sections 7 and 8.

21. Section Headings; Counterparts. The section headings in this Agreement are
for convenience of reference only, and they form no part of this Agreement and
shall not affect its interpretation. This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.

22. No Contract of Employment. This Agreement does not constitute a contract or
agreement of employment for any specific term, does not alter the at-will nature
of the employment relationship between Executive and the Company or any
Affiliate, and either Executive or the Company or an Affiliate may terminate the
employment relationship as freely and with the same effect as if this Agreement
had not been executed.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
shown below to be effective on the Effective Date.

 

“Company”          “Executive”      GeoMet, Inc.               By:  

 

      

 

   Name:  

 

       Tony Oviedo      Title:  

 

            Date Signed  

 

     Date Signed:  

 

  

 

14